DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2020 has been entered.
Claims 1, 3-5, 7, 9, 11-14 and 17-26 are pending. Claims 1, 3, 7, 9, 11, 13 and 17-21 are amended, claims 2, 6, 8, 10, 15 and 16 are cancelled, and claims 22-26 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 3 recites “a third plate having the conduit or duct formed therein” in line 3. Claim 1 was amended to recite “a third plate”. It is unclear whether the limitation in claim 3 refers to the same “third plate” from claim 1. For examination, it is interpreted that the same “third plate” is referred back to in claim 3. Appropriate correction is required.
Claim 7 refers back to claim 1 and recites “a channel plate pair”. This limitation appears to refer to a different embodiment (Figs.9-13), where instead of “a third plate”, “a channel plate pair” is shown. Since “a third plate” is introduced in claim 1, the combined invention of claims 1 and 7 does not correspond to the disclosed embodiments of the invention. For examination, it is interpreted that the claimed third plate further comprises a channel plate pair having a channel first plate and a channel second plate. Appropriate correction is required.
Claim 11 refers back to claim 1 and recites “a duct system”. This limitation appears to refer to a different embodiment (Figs.9-13), where “a duct system” is shown. Since “a third plate” is introduced in claim 1, it is interpreted that the embodiment shown in Figs.6-8 is claimed. Since this embodiment is not generic, the combined invention of claims 1 and 11 does not correspond to the disclosed embodiments of the invention. For examination, it is interpreted that the claimed third plate further comprises a duct system as claimed. Appropriate correction is required.
Claim 20 recites the limitation "the third plate duct or groove" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 9 and 12-14 are rejected for the incorporation of the above due to their dependency on claim 3, 7 and 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 11, 12, 17-20 and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishishita (US 5,724,817).
In regards to claim 1, Nishishita discloses
A battery cell heat exchanger (Fig.1, although not specifically disclosed as a heat exchanger for a battery cell, it is interpreted that the disclosed heat exchanger may be used for a battery cell; therefore, the limitation is interpreted as intended use) comprising:
a pair of plates (Fig.2) comprising a first plate (6) and a second plate (4) coupled at edges of the pair of plates (Fig.1), the pair of plates together defining a fluid passage having a first channel (11 flowing upwards) permitting fluid flow from a first end of the pair of plates (bottom end) towards a second end of the pair of plates (upper end), and a second channel (11 flowing downwards) permitting fluid flow from the second end towards the first end of the pair of plates (Fig.2);

the second plate having an aperture (17) through the second plate permitting fluid flow from the second channel to a conduit or duct (22) on a side of the second plate opposite the fluid passage, the conduit or duct formed by a third plate (20); and
the other of the inlet or outlet in fluid communication with the conduit or duct (the other of the inlet/outlet 7);
wherein the inlet and the outlet lie in a plane defined by the pair of plates (Fig.2).
In regards to claim 3, Nishishita discloses a third plate (20) having the conduit or duct formed therein, the third plate and the first plate together sandwiching the second plate (Figs.1 and 2), the third plate having a third plate first indentation (20b) and a third plate second indentation (20a), the third plate second indentation being in fluid communication with the conduit or duct; 
the first plate having a first plate first indentation (8a on one side; alternatively, indented portion 13) and a first plate second indentation (8a on another side), the first plate first indentation extending from the first end of the first plate to a central planar portion (Fig.2, the indentations 8a and 13 extend from the bottom end towards a central planar portion); and
wherein the first plate first indentation and the third plate first indentation together define one of the inlet or outlet (Fig.2), and the first plate second indentation and the third plate second indentation together define the other of the inlet or outlet (Fig.2).
In regards to claim 4, Nishishita discloses that edges of third plate first indentation align with edges of the first plate first indentation (Fig.2, with indented portion 13), and the first plate 
In regards to claim 11, Nishishita discloses a duct system (20a, 20b) on the opposite side of the second plate from the fluid passage, the duct system having a flat longitudinal planar surface (surface of plate 20) coupled to a first semi-circular elongated shell (22, 24) to define the conduit or duct, and the flat longitudinal planar surface having orifices (formed by the bottom of the duct system 20a, 20b) aligned with apertures (16, 17) in the second plate to permit fluid flow from the second channel to the conduit or duct (Fig.2).
In regards to claim 12, Nishishita discloses a first duct system portion (plate portion 20) and a second duct system portion (duct portions 20a, 20b), the first duct system portion having the flat longitudinal planar surface with the orifices, the second duct system portion coupled to and extending perpendicularly from the first duct system portion (Fig.2), the second duct system portion in fluid communication with the conduit or duct and providing a passage for fluid to flow from the conduit or duct to the inlet or outlet (Fig.2), and wherein the inlet is positioned parallel to the outlet (Fig.2).
In regards to claim 17, Nishishita discloses
A battery cell heat exchanger (Fig.1, although not specifically disclosed as a heat exchanger for a battery cell, it is interpreted that the disclosed heat exchanger may be used for a battery cell; therefore, the limitation is interpreted as intended use), comprising:
a first plate (Fig.2, 4) and a second plate (6) defining a fluid passage (11) between the first and second plates, and the fluid passage comprising a first channel (flowing upwards) and a second channel (flowing downwards),

a first inlet or outlet (one of the inlet/outlet 7 and fluid inlet 15) positioned at a first end (bottom end) of the pair of plates, and the inlet or outlet being in fluid communication with the first channel; and
an aperture (17) in the first plate permitting fluid flow from the second channel to a conduit or duct (22),
a third plate (20) having the conduit or duct formed therein, the third plate and the second plate together sandwiching the first plate (Figs.1 and 2), the third plate forming a second inlet or outlet (21), and the third plate having a third plate first indentation (20b, 23a) and a third plate second indentation (20a, 21a), the third plate second indentation being in fluid communication with the conduit or duct (Fig.2).
in regards to claim 18, Nishishita discloses the second plate having a second plate duct or groove (7) formed in the second plate, a second plate first indentation (one of 8a, 13) and a second plate second indentation (another of 8a) formed at a first end (bottom end) of the second plate, the second plate first indentation extending from the first end of the second plate and in fluid communication with the second plate duct or groove (Fig.2).
in regards to claim 19, Nishishita discloses that when the first plate, second plate, and third plate are positioned for forming the heat exchanger, longitudinal edges of the second plate first indentation align with the third plate first indentation to form the inlet or outlet (with indentation 13), and the longitudinal edges of the second plate second indentation align with 
In regards to claim 20, Nishishita discloses that the second plate duct or groove is proximate to the first end of the heat exchanger and aligned to permit fluid to flow in a first manifold portion (lower portion having inlet 15), and the third plate duct or groove is proximate to the second end of the heat exchanger relative to the second plate duct or groove and aligned to permit fluid to flow from the second channel to the third plate duct or groove (Fig.2).
In regards to claim 22, Nishishita discloses
A battery cell heat exchanger (Fig.1, although not specifically disclosed as a heat exchanger for a battery cell, it is interpreted that the disclosed heat exchanger may be used for a battery cell; therefore, the limitation is interpreted as intended use) comprising:
a first plate (Fig.2, 6) and a second plate (4) defining a fluid passage (11) between the plates, and the fluid passage comprising a first channel (flowing upwards) and a second channel (flowing downwards);
the first channel permitting fluid flow from a first end (bottom end) of the pair of plates towards a second end of the pair of plates (upper end);
the second channel permitting fluid flow from the second end towards the first end of the pair of plates (Fig.3);
a first inlet or outlet (one of the inlet/outlet 7 and fluid inlet 15) positioned at the first end of the pair of plates, and the first inlet or outlet being in fluid communication with the first channel (Fig.3); and

In regards to claim 23, Nishishita discloses a third plate (20) forming the conduit.
In regards to claim 24, Nishishita discloses a second inlet or outlet (21) formed by the third plate.
In regards to claim 25, Nishishita discloses a second inlet or outlet (21) branching form the conduit.
In regards to claim 26, Nishishita discloses a second inlet or outlet (21) formed by the third plate, and wherein the first inlet or outlet is formed by the first and second plates (Fig.2, via inlet pipe 15 and apertures 7 and 16).

Allowable Subject Matter
Claims 5, 7, 9, 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Raheena R Malik/Examiner, Art Unit 3763